Case: 13-12302     Date Filed: 12/30/2013   Page: 1 of 5


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12302
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cv-00432-JDW-AEP




DELAILAH LORENZI,

                                                              Plaintiff-Appellant,

                                    versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 30, 2013)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-12302       Date Filed: 12/30/2013      Page: 2 of 5


       Delailah Lorenzi appeals the district court’s judgment affirming the Social

Security Administration’s denial of her applications for disability insurance

benefits and supplemental security income, 42 U.S.C. §§ 405(g), 1383(c)(3). On

appeal, Lorenzi argues the Administrative Law Judge’s (ALJ) determination that

she was not disabled was not supported by substantial evidence. Specifically, she

claims: (1) the ALJ improperly rejected the opinion of Lorenzi’s treating physician

and her testimony regarding her hand problems; and (2) the ALJ erred by not

including a functional limitation of the hands in the hypothetical posed to the

vocational expert (VE). After review, we affirm the district court. 1

                                               I.

       Lorenzi contends the ALJ improperly rejected her treating physician’s

opinion, which established that her fibromyalgia caused hand problems. Lorenzi

also argues her testimony regarding her hand problems was not properly refuted

and should be accepted as true.

       The ALJ must give the testimony of a treating physician “substantial or

considerable weight unless good cause is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (quotations omitted). Good cause

exists when: (1) the opinion “was not bolstered by the evidence,” (2) the “evidence

1
 We review the Commissioner’s legal conclusions de novo, but “we review the resulting
decision only to determine whether it is supported by substantial evidence.” Moore v. Barnhart,
405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is defined as “such relevant
evidence as a reasonable person would accept as adequate to support a conclusion.” Id.
                                               2
                 Case: 13-12302       Date Filed: 12/30/2013        Page: 3 of 5


supported a contrary finding,” or (3) the “opinion was conclusory or inconsistent

with the doctor’s own medical records.” Id. at 1240-41. The ALJ must clearly

articulate the reasons for giving less weight to the opinion of a treating physician.

Id. at 1241.

       When a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, she must show evidence of an

underlying medical condition, and either (1) “objective medical evidence

confirming the severity of the alleged pain,” or (2) “that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the ALJ fails to

articulate the reasons for discrediting subjective testimony, then, as a matter of law,

the testimony must be accepted as true. Id.

       The ALJ did not err by failing to accord the treating physician’s opinion

controlling weight. The ALJ articulated specific reasons for doing so, and those

reasons are supported by substantial evidence. See Phillips, 357 F.3d at 1241.2

The treating physician’s evaluation evidencing hand problems was inconsistent

with a later evaluation by the same physician, which indicated that Lorenzi’s

extremeties were normal and that there was no small joint pain or swelling.

2
   Lorenzi argues, for the first time on appeal, that the ALJ erred in finding that a report of the
treating physician was written in January 2009. Because Lorenzi did not present this argument to
the district court, we decline to address it. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,
1161 (11th Cir. 2004).
                                                 3
              Case: 13-12302     Date Filed: 12/30/2013   Page: 4 of 5


Moreover, the later evaluation was internally inconsistent, and stated Lorenzi had

taken a hiatus from treatment, indicating that her symptoms were not very severe.

The ALJ clearly articulated “good cause” for declining to give significant weight

to the treating physician’s evaluation. See id. at 1240-41.

      The ALJ’s finding that Lorenzi’s testimony was not entirely credible was

also supported by substantial evidence. Many of Lorenzi’s descriptions of her

hand pain were inconsistent with the medical documentation and with her own

descriptions of her daily activities. See Wilson, 284 F.3d at 1225; 20 C.F.R.

§ 404.1529(c)(3)(i). Although we have indicated that the “hallmark” of

fibromyalgia is a “lack of objective evidence,” Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005), the ALJ did not rely on the absence of objective evidence of

Lorenzi’s hand pain. Rather, the ALJ relied on the inconsistencies between

Lorenzi’s descriptions of her daily activities, the objective medical evidence, and

her claims of pain. The ALJ thus articulated explicit and adequate reasons for

choosing to discredit Lorenzi’s testimony.

                                              II.

      Lorenzi also argues the ALJ committed reversible error by giving the VE an

incomplete hypothetical. Lorenzi claims a complete hypothetical would have

included a functional limitation of her hands. However, because substantial

evidence supported the ALJ’s determination that Lorenzi’s hand limitation was not


                                          4
              Case: 13-12302     Date Filed: 12/30/2013   Page: 5 of 5


a functional limitation, the ALJ was not required to include it in the hypothetical

posed to the VE. See Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1270 (11th

Cir. 2007) (“The hypothetical need only include ‘the claimant’s impairments,’ not

each and every symptom of the claimant.” (citation omitted)). Accordingly, the

ALJ properly relied on the VE’s answer to the complete question regarding the

existence of jobs.

      AFFIRMED.




                                          5